Authority of the Chemical Safety and Hazard
                                 Investigation Board to Delegate Power
             Although the Chemical Safety and Hazard Investigation Board may not name an “Acting Chairperson,”
                it may delegate administrative and executive authority to a single member while the position of
                chairperson is vacant.

                                                                                               April 19, 2002

                          LETTER OPINION FOR THE U.S. CHEMICAL SAFETY AND HAZARD
                                           INVESTIGATION BOARD

                 You have asked whether the Chemical Safety and Hazard Investigation Board
             (“Board”) may delegate executive and administrative authority, previously
             exercised by its chairperson, to a single member while the position of chairperson
             is vacant. We believe that it may, as long as it does not purport to name that
             member the “Acting Chairperson.”
                 The Board’s five members, including a chairperson, are appointed by the Presi-
             dent with the advice and consent of the Senate. 42 U.S.C. § 7412(r)(6)(B) (1994).
             The chairperson “shall be the Chief Executive Officer of the Board and shall
             exercise the executive and administrative functions of the Board.” Id. For more
             than two years now, the Board has been without a chairperson. The issue here is
             what action the Board may take to maintain its operations until a new chairperson
             is appointed.
                 We do not believe that the Board may formally name an acting chairperson.
             Here, as in an earlier instance where we determined a board could not take such
             action, “[t]here is no suggestion in any provision of the [statute] that the Board has
             any authority or role in determining who will be the chairperson or in designating
             an acting chairperson.” Memorandum for Christopher D. Coursen, Advisory
             Board for Cuba Broadcasting, from Daniel L. Koffsky, Acting Deputy Assistant
             Attorney General, Office of Legal Counsel, Re: Authority of the Advisory Board
             for Cuba Broadcasting to Act in the Absence of a Presidentially Designated
             Chairperson at 5 (Jan. 4, 2000). “In the absence of any such specific provision, it
             should be assumed that the power to designate an [a]cting [c]hair[person] remains
             in the President,” Federal Home Loan Bank Board—Chairman—Vacancy—
             Reorganization Plan No. 3 of 1947 (5 U.S.C. App. 1), Reorganization Plan No. 6
             of 1961 (5 U.S.C. App.), 3 Op. O.L.C. 283, 283 (1979). To be sure, the principal
             statutory means by which the President may fill vacancies on an acting basis, the
             Vacancies Reform Act, is not available here, because it does not apply to “any
             member who is appointed by the President, by and with the advice and consent of
             the Senate to any board, commission, or similar entity that . . . is composed of
             multiple members; and governs an independent establishment.” 5 U.S.C.
             § 3349c(1) (2000). The Board is a multi-member body governing an “independent
             establishment,” 5 U.S.C. § 104 (2000), and the position of its chairperson is thus



                                                            29




227-329 VOL_26_PROOF.pdf 39                                                                              10/22/12 11:13 AM
                              Opinions of the Office of Legal Counsel in Volume 26


         within this exclusion from the Vacancies Reform Act. Nevertheless, as our earlier
         opinions suggest, the President might well have authority to name an acting
         chairperson, based on his statutory role in appointing the chairperson and on the
         Take Care Clause of the Constitution, U.S. Const. art. II, § 3, even if no express
         statutory authority to name an acting chairperson is available.
             Even without being able to name an acting chairperson, however, the Board
         may provide for the discharge of its administrative and executive duties when the
         position of chairperson is vacant. Although the chairperson “shall be the Chief
         Executive Officer of the Board and shall exercise the executive and administrative
         functions of the Board,” 42 U.S.C. § 7412(r)(6)(B), we believe that the statute
         gives the Board as a whole an area of executive and administrative responsibility
         in which it can act in the present circumstances.
             We previously have analyzed the division of authority between the chairperson
         and the Board as a whole. Memorandum for Paul-Noel Chretien, General Counsel,
         Chemical Safety and Hazard Investigation Board, from Randolph D. Moss, Acting
         Assistant Attorney General, Office of Legal Counsel, Re: Division of Powers and
         Responsibilities Between the Chairperson and Chemical Safety and Hazard
         Investigation Board and the Board as a Whole (June 26, 2000) (“2000 Opinion”).
         As we noted, “[t]he terms ‘Chief Executive Officer’ and ‘executive and adminis-
         trative functions,’” by which the Board’s organic statute describes the duties of the
         chairperson, “are decidedly vague, and nowhere does the [statute] define them.”
         2000 Opinion at 3. We pointed out that the statute gives the Board as a whole the
         authority to “establish such procedural and administrative rules as are necessary to
         the exercise of its functions and duties,” 42 U.S.C. § 7412(r)(6)(N), and that the
         legislative history recognizes that “[t]he chair’s conduct of the executive function
         is subject to oversight by the Board as a whole,” S. Rep. No. 101-228, at 229
         (1989), reprinted in 1990 U.S.C.C.A.N. 3385, 3613. We also stated that “[o]ur
         past opinions addressing governance issues raised by multi-member boards and
         commissions have repeatedly recognized that basic and well-established principles
         of corporate common law make clear ‘that the basic premise governing delibera-
         tive bodies is that the majority rules.’” 2000 Opinion at 4 (quoting Letter for
         Mason H. Rose V, Chairperson, United States Architectural and Transportation
         Barriers Compliance Board, from Larry L. Simms, Deputy Assistant Attorney
         General, Office of Legal Counsel at 2 (Sept. 17, 1981)). We concluded that “day-
         to-day administration of Board matters and execution of Board policies are the
         responsibilities of the chairperson, subject to Board oversight, while substantive
         policymaking and regulatory authority is vested in the Board as a whole” and that
         “[i]n disputes over the allocation of authority in specific instances, the Board’s
         decision controls, as long as it is not arbitrary or unreasonable.” 2000 Opinion at 2.
         In this regard, we observed that although “the statutory assignment of the Board’s
         executive and administrative functions to the chairperson necessarily vests the
         chairperson with a degree of managerial autonomy,” “any number of Board
         activities or day-to-day aspects of Board business, while at least in part administra-



                                                      30




227-329 VOL_26_PROOF.pdf 40                                                                  10/22/12 11:13 AM
                 Authority of the Chemical Safety and Hazard Investigation Board to Delegate Power


             tive and even seemingly mundane, may involve or affect the Board’s duties and
             functions in ways that are of legitimate concern to the Board as a whole.” Id. at 4.
                 The considerations that go into drawing this indistinct line between the Board’s
             duties and the chairperson’s duties necessarily change when the position of
             chairperson is vacant. In those circumstances, actions that might otherwise have
             been within the chairperson’s autonomous authority will “involve or affect the
             Board’s duties and functions in ways that are of legitimate concern to the Board as
             a whole.” 2000 Opinion at 4. The unavailability of a chairperson may mean that
             action necessary to the continued operation of the Board is in danger of not being
             performed at all. In our view, therefore, the Board acts within its area of adminis-
             trative authority when, in these circumstances, it takes the steps necessary to
             maintain its operations.
                 The Board may proceed in a variety of ways. It may perform the necessary
             administrative actions itself or may delegate the authority to take these actions to
             one or more of its members. See S. Rep. No. 101-228, at 229, reprinted in 1990
             U.S.C.C.A.N. at 3613 (“The Board . . . may (by vote) delegate responsibilities to
             the chairperson or other member[s]. . . .”). It may use its authority to “establish . . .
             procedural and administrative rules” to provide for performance of the administra-
             tive actions. 42 U.S.C. § 7412(r)(6)(N). And to the extent the authority to take the
             action in question could be delegated to staff, either the Board as a whole or an
             individual member who is initially assigned the responsibility by the Board may
             make such a delegation.
                 We recognize that if all of the administrative authorities at issue are united in a
             single Board member, that Board member might appear to be an “Acting Chair-
             person.” As a matter of law, however, we do not believe that the Board would be
             naming an acting chairperson if it conferred administrative responsibilities on a
             single member. The member could not use the title “Acting Chairperson”; and
             while the use of a title may be primarily a formal matter, it is a formal matter of
             some significance. The title would suggest a measure of the status and prestige
             associated with the position of chairperson—a position that can be conferred only
             by the President with (except in the case of a recess appointment) the advice and
             consent of the Senate. Further, conferral of the title by the Board might bring into
             question the President’s authority to name an acting chairperson. By itself, the
             assignment of duties and powers to a single member would not raise these
             concerns.
                 We therefore conclude that, during the vacancy in the position of Chairperson,
             the Board may assign its executive and administrative authority to a single
             member.

                                                                   JAY S. BYBEE
                                                             Assistant Attorney General
                                                              Office of Legal Counsel




                                                        31




227-329 VOL_26_PROOF.pdf 41                                                                      10/22/12 11:13 AM